DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-25 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Miura et al. (US 2010/0140002).

Regarding claim 16,
Miura discloses (Fig. 1):
A motor drive apparatus (Fig. 1, 100) comprising a control assembly (100) that controls driving of a motor (M1, M2, ¶0041), wherein the control assembly (100) includes: a controller (30) that outputs a drive signal (DRV1, DRV2) instructing a drive amount of the motor (M1, M2, ¶0046-¶0047); a drive (14, 31) that supplies electric current (¶0045-¶0047), supplied from an external power supply (B), to the motor (M1, M2) based on the drive signal output from the controller (DRV1, DRV2, ¶0045-¶0047); a current detector (Fig. 3, 24, 28) that detects an electric current flowing through the drive (14, 31, ¶0067-¶0069); and a first temperature detector (Ts, ¶0102) that detects a temperature of the drive (14, 31, and motor, ¶0089);
wherein the control assembly (Fig. 1, 100) calculates a heat storage amount stored in the control assembly at a predetermined cycle (Fig. 9, Qm, Qr, Qs, ¶0096-¶0099), and when the calculated heat storage amount (Fig. 13, step S3, Tmg) is larger than a predetermined threshold (T1), the control assembly (100) outputs the drive signal that instructs a drive amount smaller than the drive amount at a time of calculation (¶0122, limits current and torque to motor);
and a heat storage amount Qn (Fig. 9, Qm, Qr, Qs) calculated at an nth time (every cycle, ¶0095-¶0098, ¶0102-¶0108, regression analysis performed for N=36 intervals), where n is an integer equal to or greater than 1 (N=36, ¶0102-¶0108), by the controller (30) is a value that is obtained by, when Qo is a predetermined initial value (Fig. 13, S1, ¶0119), adding, to a heat storage amount Qn-1 calculated at an n-1th time, an estimated value of a heat generation amount of the motor (Fig. 13, S2, Fig. 12, New map created for multiple temperatures, ¶0120 ) obtained based on a voltage of the external power supply (Fig. 7, Vm), the predetermined cycle , and a current value of the electric current detected (MCRT1, MCRT2, ¶0090), and subtracting an estimated value of a heat release amount (Tm, includes Qm, Qr, and Qs, ¶0098-¶0099) obtained based on a difference between the temperature detected by the first temperature detector and a predetermined temperature (Tm, ¶0099Fig. 13, ¶0118-¶0122).

Regarding claim 17,
Miura discloses (Fig. 1):
wherein the predetermined initial value is zero (initial value could be 0 at 0 degrees ambient temperature, ¶0113-¶0115).
Regarding claim 18,
Miura discloses (Fig. 1):
wherein the current value  (Fig. 7, MCRT1, MCRT2)and the temperature (Ta, Ts) to be used by the controller (30) in calculating the heat storage amount are a current value of the electric current (MCRT1, MCRT2, ¶0090) and the temperature detected at the time of calculation (from 302, ¶0089-¶0090).

Regarding claim 19,
Miura discloses (Fig. 1):
wherein the estimated value of the heat release amount when the temperature detected by the first temperature detector is lower than the predetermined temperature is smaller than the estimated value of the heat release amount at a time when the temperature detected by the first temperature detector is equal to or higher than the predetermined temperature (Fig. 13, S3, only limits motor when temperature is above predetermined temperature, ¶0121-¶0122).

Regarding claim 20,
Miura discloses (Fig. 1):
wherein the drive (Fig. 1, 14, 31) includes a plurality of inverter circuits (14, 31, ¶0046-¶0047); and the first temperature detector is provided to each of the plurality of inverter circuits (inside casing, ¶0086).

Regarding claim 21,
Miura discloses (Fig. 1):
wherein a highest temperature among the temperatures detected by the first temperature detector is used to obtain the estimated value of the heat release amount (measured value keeps increasing, ¶0102, Fig. 10, and Fig. 11 ).

Regarding claim 22,
Miura discloses (Fig. 1):
wherein the current detector (Fig. 1, 24, 28) detects each of electric currents flowing through each of the plurality of inverter circuits (MCRT1, MCRT2, ¶0067); and the controller (30) determines the predetermined threshold based on each of the electric currents detected by the current detector (Fig. 7, MCRT1, MCRT2 feed into 30, ¶0090).

Regarding claim 23,
Miura discloses (Fig. 1):
wherein the controller (fig. 3, 30) obtains a number of the inverter circuits (14, 31) in which the electric currents are detected based on each of the electric currents detected by the current detector (24, 28, MCRT1, MCRT2, ¶0067), and by referring to first association information in which the number and a threshold of the heat storage amount are associated with each other in advance, determines the threshold corresponding to the number as the predetermined threshold (Fig. 12, creates maps based on different temperatures, ¶0113).

Regarding claim 24,
Miura discloses (Fig. 1):
wherein the threshold associated in the first association information is smaller as the number becomes larger (Fig. 12, maps become smaller as temperature increases,  ¶0114-¶0115).
Regarding claim 25,
Miura discloses (Fig. 1):
wherein the controller (Fig. 3, 30) determines, as the estimated value , the heat release amount corresponding to the difference obtained at a time of calculating the heat storage amount with reference to second correlation information in which the difference and the heat release amount are associated with each other (¶0098, correlation between system heat amounts shown in Fig. 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. (US 2010/0140002) in view of Saha (US 2012/0249024).

Regarding claim 26,
Miura discloses the above elements from claim 16.
They do not disclose:
wherein the control assembly includes a second temperature detector that detects a temperature of the controller; and the second temperature detector is at a position equidistant from the first temperature detectors each of which is provided to each of the plurality of inverter circuits in the drive.


However, Saha teaches (Fig. 1):
wherein the control assembly (Fig. 1, all elements) includes a second temperature detector (each inverter has a temperature detector, ¶0033, ¶0035) that detects a temperature of the controller (Fig. 1, all elements); and the second temperature detector (each inverter has a temperature detector, ¶0033, ¶0035) is at a position equidistant from the first temperature detectors each of which is provided to each of the plurality of inverter circuits in the drive (each inverter has a temperature sensor between each leg which would make them equidistant, ¶0033, ¶0035).

Regarding claim 26, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the temperature controlled inverter system from Miura that limits torque based on the the measured temperature from the casing and winding temperature (¶0089-¶0090) and utilize the thermistors from Saha that are attached to each inverter in order to provide a more balanced temperature reading for the inverter system as taught by Saha (¶0033). This would increase reliability and lower costs.

Regarding claim 27,
Miura discloses the above elements from claim 26.
They do not disclose:
wherein the control assembly includes a second temperature detector that detects a temperature of the controller; and the second temperature detector is at a position equidistant from the first temperature detectors each of which is provided to each of the plurality of inverter circuits in the drive.


However, Saha teaches (Fig. 1):
wherein the predetermined temperature is the temperature detected by the second temperature detector (each inverter has a temperature sensor between each leg which would make them equidistant, ¶0033, ¶0035).

Regarding claim 27, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the temperature controlled inverter system from Miura that limits torque based on the the measured temperature from the casing and winding temperature (¶0089-¶0090) and utilize the thermistors from Saha that are attached to each inverter in order to provide a more balanced temperature reading for the inverter system as taught by Saha (¶0033). This would increase reliability and lower costs.

Regarding claim 28,
Miura discloses the above elements from claim 26.
They do not disclose:
wherein the first temperature detector or the second temperature detector that detects the temperature of the controller includes a thermistor in which a resistance value varies according to the temperature detected.

However, Saha teaches (Fig. 1):
wherein the first temperature detector or the second temperature detector that detects the temperature of the controller includes a thermistor in which a resistance value varies according to the temperature detected (each inverter has a temperature sensor between each leg which would make them equidistant, ¶0033, ¶0035).

Regarding claim 28, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the temperature controlled inverter system from Miura that limits torque based on the the measured temperature from the casing and winding temperature (¶0089-¶0090) and utilize the thermistors from Saha that are attached to each inverter in order to provide a more balanced temperature reading for the inverter system as taught by Saha (¶0033). This would increase reliability and lower costs.

Regarding claim 29,
Miura discloses the above elements from claim 16.
They do not disclose:
wherein a substrate on which the controller is provided and a substrate on which the drive is provided are different from each other.

However, Saha teaches (Fig. 1):
wherein a substrate on which the controller is provided and a substrate on which the drive is provided are different from each other (power transistors are used for inverters, ¶0031).

Regarding claim 29, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the temperature controlled inverter system from Miura that limits torque based on the the measured temperature from the casing and winding temperature (¶0089-¶0090) and utilize the thermistors from Saha that are attached to each inverter in order to provide a more balanced temperature reading for the inverter system as taught by Saha (¶0033). This would increase reliability and lower costs.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. (US 2010/0140002) in view of Hamada et al. (US 2008/0048591).

Regarding claim 30,
Miura discloses (Fig. 1):
to be driven by the motor drive apparatus according to claim 16 (Fig. 1).

They do not explicitly disclose:
An electric power steering apparatus comprising a motor

However, Hamada teaches (Fig. 1):
An electric power steering apparatus (Fig. 1, ¶0054) comprising a motor (31)

Regarding claim 30, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the temperature controlled inverter system from Miura that limits torque based on the the measured temperature from the casing and winding 
temperature (¶0089-¶0090) and use this system to control a power steering system with an electric motor as taught by Hamada (¶0054.) This would improve redundancy by having an extra inverter.



Response to Arguments
Applicant's arguments filed 3/17/2022 have been fully considered but they are not persuasive.
Regarding claims 16-25 that Miura does not disclose a heat release amount, and cites “Q” in the previous action, this was erroneously entered and has been corrected above, and is meant to be “Tm” which is equal to the equation from ¶0098-¶0099.  Applicant further argues that Miura does not teach or disclose a a regression analysis preformed however, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
As such, examiner is maintaining the rejections for claims 16-30.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.L./Examiner, Art Unit 2846                                                                                                                                                                                                        

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846